Atkinson, J.

1. Where the vendor of land who retained the title obtained against the vendee a judgment for a balance of the purchase money, and had the land levied on and sold under an execution issued upon such judgment, without first filing and having retíorded a deed conveying the land to the vendee, the sale was void, and one who bid off the land could not be compelled to pay the amount of his bid and accept the sheriff’s deed to the property. See Parks v. Bailey, 22 Ga. 116; Harvill v. Lowe, 47 Ga. 214; Brunson v. Grant et al., 48 Ga. 394; Upchurch v. Lewis et al., 53 Ga. 621.
2. This was a money rule which was tried by the judge without the intervention of a jury; and he, under the facts presented, disposed of the case in accordance with the law as above announced. Judgment affirmed.